People v Stewart (2019 NY Slip Op 06977)





People v Stewart


2019 NY Slip Op 06977


Decided on September 27, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 27, 2019

PRESENT: CENTRA, J.P., LINDLEY, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ. (Filed Sept. 27, 2019.) 


MOTION NOS. (818-819/17) KA 15-00910.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vEUGENE STEWART, DEFENDANT-APPELLANT. (APPEAL NO. 1.)
KA 15-00911.THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vEUGENE STEWART, DEFENDANT-APPELLANT. (APPEAL NO. 2.)

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.